Title: [J. Young Jr.’s Bill for Riding Equipment.]
From: Young, J. Jr.
To: Adams, John


       
     
      John Adams Esqr. Bought of J. Young Junr.
     
     
      1775
      
      
      
      
      
     
     
      June
      14.
      To a new Pad and Double raind Curb Bridle
      £ 
      14
      6
     
     
      
      15.
      Mendg. an old Bridle
      
      1
      
     
     
      July
      3.
      To a Cover for sword Scabboard
      
      3
      
     
     
      
      14.
      To a small pad for housings
      
      2
      
     
     
      
      31.
      To a Portmanteau & Strap’s
      1
      7
      
     
     
      
      
      To a Pair Pistol Bags
      1
      
      
     
     
      
      
      To a Male pylion
      
      6
      
     
     
      
      
      
      £3:
      13:
      6
     
    
   
        Recd. the Contents in full J. Young jr.
       
      